Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are hot binding precedent in this circuit.
PER CURIAM:
Devronn Demonn Riddick appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motion filed in his criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Riddick, No. 2:10-cr-00070-RBS-FBS-2 (E.D.Va. May 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the *181materials before this court and argument would not aid the decisional process.

AFFIRMED.